                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RAYCO SAUNDERS,                               )
                                              )
                      Plaintiff,              )       Civil Action No. 16-1062
                                              )
               v.                             )       Judge Cathy Bissoon
                                              )
GFS ENTERTAINMENT GROUP, LLC,                 )       Chief Magistrate Judge Cynthia Reed Eddy
et al.,                                       )
               Defendants.                    )


                               MEMORANDUM ORDER
                      DISMISSING DEFENDANT HAROLD DOTSON

       Plaintiff initiated this action by filing a Motion for Leave to Proceed In Forma Pauperis

(“IFP”) on July 20, 2016 (Doc. 1), which the Court granted on August 30, 2016 (Doc. 4). After

granting IFP status, the Court must screen a plaintiff’s claims and dismiss any claim on the

Court’s own action if Plaintiff fails to state a claim upon which relief can be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Court will dismiss this action as to Defendant Harold Dotson

(“Defendant Dotson”) because Plaintiff’s Amended Complaint (Doc. 39) fails to assert any

claims for relief against Defendant Dotson.

       Plaintiff lists Defendant Dotson as a party in this case. (Amended Complaint ¶ 10.)

However, Plaintiff seeks no relief against Defendant Dotson, and Plaintiff does not allege any

facts concerning Defendant Dotson’s role in the events giving rise to Plaintiff’s complaint.

Specifically, the Amended Complaint contains two counts: Count 1 is a claim for breach of

contract asserted against Defendants Darryl Robinson, James Smith, and GFS Entertainment

Group, LLC; and Count 2 is a claim for tortious interference with contract asserted against those

same Defendants. (See id. at ¶¶ 36-49.) The Amended Complaint’s only mention of Defendant

Dotson is as “registered agent. For GFS Entertainment Group LLC [sic].” (Id. at ¶ 10.)
                                                  1
         As the Amended Complaint fails to assert a claim for relief against Defendant Dotson, or

to assert any facts showing Defendant Dotson’s role in the events giving rise to Plaintiff’s

claims, this action must be dismissed against Defendant Dotson. 1 Further, as Plaintiff has had

multiple opportunities to amend his complaint, (see Docs. 1, 3, 39), and as there is no indication

in the record that any actions by Defendant Dotson relate to Plaintiff’s claims for relief, the

Court finds that leave to amend would be futile, see Shane v. Fauver, 213 F.3d 113, 117 (3d Cir.

2000).

         Accordingly, the Court hereby DISMISSES this action as to Defendant Dotson, with

prejudice.

         IT IS SO ORDERED.


January 15, 2019                                              s/Cathy Bissoon
                                                              Cathy Bissoon
                                                              United States District Judge

cc via First-Class U.S. Mail:

RAYCO SAUNDERS
10214 Frankstown Rd
Pittsburgh, PA 15235

RAYCO SAUNDERS
P.O. Box 17649
Pittsburgh, PA 15235

1
  To the extent that Plaintiff intended to designate Defendant Dotson as the agent appointed to
receive service of process on behalf of Defendant GFS Entertainment Group, LLC, see Fed. R.
Civ. P. 4(h)(1)(B), the Court notes that this action has been dismissed against Defendant GFS
Entertainment Group, LLC for Plaintiff’s failure to effectuate service. (Doc. 46.) To the extent
that Plaintiff intended to designate Defendant Dotson as a defendant in this case, in addition to
the grounds above, the Court notes that there is no indication on the docket that Defendant
Dotson has been served within the 90-day window from the filing of the Amended Complaint on
October 11, 2018. Accordingly, under Federal Rule of Civil Procedure 4(m), the Court would be
required to dismiss this action as to Defendant Dotson after providing notice to Plaintiff.

                                                  2
